BARNARD, P. J.
The defendant appealed from a judgment following his conviction on a charge of assault by means and force likely to do great bodily harm. The clerk’s transcript and the reporter’s transcript were filed in this court- on February 28, 1935, and the cause was regularly placed on the calendar for April 9, 1935. No appearance has been made on behalf of the appellant either at the time set for oral argument or by brief. The attorney-general has moved to affirm the judgment under section 1253 of the Penal Code.
The motion is granted and the judgment is affirmed.
Marks, J., and Jennings, J., concurred.